Plaintiff in error, Eliza Owens, and George Owens, her husband, were jointly charged with the unlawful possession of 16 gallons of Choctaw beer, a malt and intoxicating liquor, with the unlawful intention of selling the same. Upon her separate trial plaintiff in error, Eliza Owens, was convicted, and her punishment fixed at a fine of $50 and confinement in the county jail for 30 days. No brief has been filed. Numerous errors are assigned in the petition, but from an examination of the record our conclusion is that the errors assigned are destitute of merit. The judgment of the trial court is therefore affirmed. Mandate forthwith.